Exhibit 10.2
EXECUTION COPY
AMENDMENT #2 TO AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT
and RESTATEMENT OF AMENDED FEE LETTERS
          THIS AMENDMENT #2 TO AMENDED AND RESTATED CREDIT AND SECURITY
AGREEMENT AND RESTATEMENT OF AMENDED FEE LETTERS (this “Amendment”) is entered
into by the undersigned parties as of August 5, 2009 with respect to
     (1) the Amended and Restated Credit and Security Agreement dated as of
November 7, 2007 by and among Boston Scientific Funding LLC, a Delaware limited
liability company (“Borrower”), Boston Scientific Corporation, a Delaware
corporation, as initial Servicer, Old Line Funding, LLC, a Delaware limited
liability company (“Old Line”), Victory Receivables Corporation, a Delaware
corporation (“Victory”), The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York
Branch, individually as a Liquidity Bank for Victory and as Victory Agent and
Royal Bank of Canada, a Canadian chartered bank acting through a New York
branch, in its capacity as Liquidity Bank for Old Line, as Old Line Agent and as
Administrative Agent, as amended from time to time (the “Credit and Security
Agreement”); and
     (2) each of the Amended Fee Letters described in the Credit and Security
Agreement, as restated pursuant hereto (the “Fee Letters”).
Unless defined elsewhere herein, capitalized terms used in this Amendment shall
have the meanings assigned to such terms in the Credit and Security Agreement.
RECITALS
     WHEREAS, the Borrower, the initial Servicer, Victory, Old Line, The Bank of
Tokyo-Mitsubishi UFJ, Ltd., New York Branch, individually as a Liquidity Bank
and as Victory Agent and Royal Bank of Canada, individually, as a Liquidity Bank
and as Administrative Agent entered into the Credit and Security Agreement;
     WHEREAS, the Borrower has requested that the Agents amend the Credit and
Security Agreement as hereinafter set forth; and
     WHEREAS, as a condition to agreeing to the requested amendment to the
Credit and Security Agreement, the Agents have requested the restatement of the
Fee Letters hereinafter set forth.
          NOW THEREFORE, in consideration of the mutual execution hereof and
other good and valuable consideration, the parties hereto agree as follows:

1



--------------------------------------------------------------------------------



 



          1. Amendments to Credit and Security Agreement.
(a) The following new definitions are hereby inserted in Exhibit I to the Credit
and Security Agreement in the appropriate alphabetical order:
          “Applicable Stress Factor” means, as of any Cut-Off Date, (a) if BSX’s
long term unsecured credit ratings from at least two of the three credit rating
agencies are better than or equal to, in the case of S&P, BBB-, in the case of
Moody’s, Baa3, or in the case of Fitch, BBB-, 2.25 or (b) otherwise, 2.50.
          “Fitch” means Fitch Ratings.
(b) The following definitions in Exhibit I to the Credit and Security Agreement
are hereby restated in their entirety to read as follows:
          “Default Horizon Ratio” means, as of any Cut-Off Date, the ratio
(expressed as a decimal) computed by dividing (i) the aggregate sales generated
by the Originators during the four months ending on such Cut-Off Date, by
(ii) the Net Pool Balance as of such Cut-off Date.
          “Default Ratio” means, as of any Cut-Off Date, the ratio (expressed as
a percentage) computed by dividing (x) the sum of, without duplication, (i) the
amount of Receivables that are unpaid and as to which any payment remains unpaid
for more than 150 days but less than 181 days from the original due date for
such payment, plus (ii) the amount of Receivables which have been (or consistent
with the applicable Credit and Collection Policy, should have been) written off
as uncollectible during the month that includes such Cut-Off Date and as to
which any payment remains unpaid for less than 181 days from the original due
date for such payment, plus (iii) the amount of Receivables for Obligors which
have suffered an Event of Bankruptcy during the month that includes such Cut-Off
Date and as to which any payment remains unpaid for less than 151 days from the
original due date for such payment, by (y) the aggregate sales generated by the
Originators during the month occurring six months prior to the month ending on
such Cut-Off Date.
          “Defaulted Receivable” means a Receivable: (i) as to which the Obligor
thereof has suffered an Event of Bankruptcy; (ii) which consistent with the
applicable Credit and Collection Policy, should be written off as uncollectible;
or (iii) as to which any payment, or part thereof, remains unpaid for 91 days or
more from the original due date for such payment.
          “Dilution Reserve” means, for any month, the product (expressed as a
percentage) of: (a) the sum of (i) Applicable Stress Factor as of the
immediately preceding Cut-Off Date times the Adjusted Dilution Ratio as of the
immediately preceding Cut-Off Date, plus (ii) the Dilution Volatility Component
as of the immediately preceding Cut-Off Date, times (b) the Dilution Horizon
Ratio as of the immediately preceding Cut-Off Date.
          “Liquidity Termination Date” means, for any Group, August 4, 2010
(unless such date is extended from time to time in the sole discretion of the
Liquidity Bank in such Group).
          “Loss Reserve” means, for any month, the product (expressed as a
percentage) of (a) Applicable Stress Factor as of the immediately preceding
Cut-Off Date, times (b) the highest

2



--------------------------------------------------------------------------------



 



three-month rolling average Default Ratio during the 12 months ending on the
immediately preceding Cut-Off Date, times (c) the Default Horizon Ratio as of
the immediately preceding Cut-Off Date.
          “Obligor Concentration Limit” means, at any time, in relation to the
aggregate outstanding principal balance of Receivables owed by any single
obligor and its affiliates (if any), the applicable concentration limit for
obligors who have short term unsecured debt ratings currently assigned to them
by S&P and Moody’s (or in the absence thereof, the equivalent long term
unsecured senior debt ratings), determined according to the following table:

                  Allowable % of S&P Rating   Moody’s Rating   Eligible
Receivables A-1+   P-1   10.0% A-1   P-1   6.50% A-2   P-2   4.25% A-3   P-3  
2.83% Below A-3 or Not Rated by either S&P or Moody’s   Below P-3 or Not Rated
by either S&P or Moody’s   2.12%

          ; provided, however, that (a) if any obligor has a split rating, the
applicable rating will be the lower of the two, (b) if any obligor is not rated
by either S&P or Moody’s, the applicable Obligor Concentration Limit shall be
the one set forth in the last line of the table above, and (c) subject to rating
agency approval and/or an increase in clause (a) of the definition of “Reserve
Floor”, upon Borrower’s request from time to time, the Co-Agents may agree to a
higher percentage of Eligible Receivables for a particular obligor and its
affiliates (each such higher percentage, a “Special Concentration Limit”), it
being understood that any Special Concentration Limit may be cancelled by either
Co-Agent upon not less than five (5) Business Days’ written notice to Borrower
(and, if such notice is given by only one of the Co-Agents, with a copy to the
other Co-Agent). On the date of this Agreement, subject to its right to cancel
same, each Co-Agent hereby agrees to a Special Concentration Limit of 4.5% for
HCA, Inc.
          “Past Due Ratio” means, on any date of determination, a percentage
equal to (A) the sum of (a) the aggregate Outstanding Balance of all Delinquent
Receivables as of the last date of the Calculation Period then most recently
ended, plus (b) the aggregate Outstanding Balance of all Receivables (i) as to
which the Obligor thereof has suffered an Event of Bankruptcy; (ii) as to which
any payment, or part thereof, remains unpaid for less than 241 days from the
original due date for such payment and (x) which has been written off as
uncollectible or (y) which, consistent with the applicable Credit and Collection
Policy, should be written off as uncollectible; or (iii) as to which any
payment, or part thereof, remains unpaid for 241 days or more from the original
due date for such payment, divided by (B) the average of the aggregate initial
Outstanding Balances of all Receivables generated during the Collection Periods
ended eight and nine Calculation Periods prior to the date of determination.
          “Reserve Floor” means, for any Calculation Period, the sum (expressed
as a percentage) of (a) 13% plus (b) the product of the Adjusted Dilution Ratio
and the Dilution

3



--------------------------------------------------------------------------------



 



Horizon Ratio plus (c) the Interest Reserve plus (d) the Servicing Reserve, in
each case, as of the immediately preceding Cut-Off Date.
          “Scheduled Termination Date” means, as to each Liquidity Bank, the
earlier to occur of August 4, 2010 and the date on which its Liquidity
Commitment terminates in accordance with the Liquidity Agreement to which it is
a party, in either of the foregoing cases, unless extended by agreement of such
Liquidity Bank in accordance with Section 1.8.
(c) In the definition of “Eligible Receivables” contained in Exhibit I to the
Credit and Security Agreement, clause (b) is hereby deleted in its entirety and
the following new clause (b) is inserted in its place:
          “ (b) which is not owing from an Obligor as to which more than 35% of
the aggregate outstanding principal balance of all Receivables owing from such
Obligor is greater than 240 days past due,”
          2. Restatement of Amended Fee Letters.
          (a) The “Program Fee” (under and as defined in each of the Amended Fee
Letters) is hereby increased by 87.5 basis points per annum as reflected in the
restated Fee Letters entered into pursuant hereto.
          (b) The “Unused Fee” (under and as defined in each of the Amended Fee
Letters is hereby increased by 50.0 basis points per annum as reflected in the
restated Fee Letters entered into pursuant hereto.
          3. Conditions Precedent to Effectiveness. The effectiveness of this
Amendment is subject to the conditions precedent that:
     (a) The Agents shall have received counterparts hereof duly executed by
each of the parties hereto,
          (b) Each Agent shall have received a restated Fee Letter (reflecting
the amendments thereto described herein), dated as of the date hereof, duly
executed by each of the parties thereto and its Renewal Fee specified therein,
     (c) Victory shall have received counterparts of an amendment to the Victory
Liquidity Agreement extending the term thereof to August 4, 2010, and
     (d) Old Line shall have received counterparts of an amendment to the Old
Line Liquidity Agreement extending the term thereof to August 4, 2010.
The signatures of Victory and Old Line on counterparts of this Amendment shall
constitute confirmation that conditions (c) and (d), respectively, have been
satisfied.
          4. Representations and Warranties. In order to induce the Conduits,
the Liquidity Banks, the Agents and the Administrative Agent to execute, deliver
and perform this Amendment, the Loan Parties hereby represent and warrant that
after giving effect to this

4



--------------------------------------------------------------------------------



 



Amendment, each of the representations and warranties set forth in Section 6.1
of the Credit and Security Agreement (other than Sections 6.1(b) and 6.1(g)
thereof) and in Section 2.1 of the Receivables Sale Agreement (other than
Sections 2.1(b) and 2.1(g) thereof) is true and correct in all material respects
on and as of the date hereof (except for representations and warranties stated
to refer to a specified earlier date, in which case such representations and
warranties are true and correct as of such earlier date); provided that the
preceding materiality standard shall not apply to those representations and
warranties which themselves contain materiality standards.
          5. Scope of Amendment. Except as expressly amended hereby, each of the
Credit and Security Agreement and the Fee Letters remains in full force and
effect in accordance with its terms and this Amendment shall not by implication
or otherwise alter, modify, amend or in any way affect any of the other terms,
conditions, obligations, covenants or agreements contained in the Credit and
Security Agreement or Fee Letters, all of which are ratified and affirmed in all
respects and shall continue in full force and effect.
          6. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York.
          7. Counterparts. This Amendment may be executed in any number of
counterparts (including by way of facsimile or electronic transmission) and each
of such counterparts shall for all purposes be deemed an original, and all such
counterparts shall together constitute but one and the same instrument.
<Signature pages follow>

5



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be executed and delivered by their duly authorized officers as of the date
hereof.

            BOSTON SCIENTIFIC FUNDING LLC
      By:         Name:     Milan Kofol      Title:     Treasurer   

            BOSTON SCIENTIFIC CORPORATION, as Servicer
      By:         Name:     Milan Kofol      Title:     Vice President,
Treasurer   

6



--------------------------------------------------------------------------------



 



OLD LINE FUNDING, LLC
BY: ROYAL BANK OF CANADA, ITS ATTORNEY-IN-FACT

                  By:         Name:           Title:        

            ROYAL BANK OF CANADA,
individually as a Liquidity Bank, as Old Line Agent and as Administrative Agent
      By:         Name:           Title:        

                  By:         Name:           Title:        

7



--------------------------------------------------------------------------------



 



         

            VICTORY RECEIVABLES CORPORATION
      By:         Name:           Title:        

            THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH, as a
Liquidity Bank
      By:         Name:           Title:        

            THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH, as Victory
Agent
      By:         Name:           Title:          

8